Citation Nr: 0116493	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 for post-
traumatic stress disorder (PTSD), for the period prior to 
March 1, 1999.

2.  Entitlement to an evaluation in excess of 50 for PTSD, 
for the period beginning March 1, 1999.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before a hearing 
officer at the RO in April 2000.  He testified before the 
undersigned member of the Board at a hearing held at the RO 
in March 2001.  A copy of the transcripts of those hearings 
has been associated with the claims folder.

The Board notes that the veteran submitted additional medical 
evidence at his March 2001 personal hearing and waived his 
right to have that evidence initially considered by the RO.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran is demonstrably unable to obtain or retain 
gainful employment as a result of his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.3, 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his psychiatric 
disability.  The RO has found the claim to be well grounded, 
obtained medical records pertinent to this claim and provided 
the veteran with VA psychiatric examinations.  In addition, 
as noted above, the veteran has submitted medical evidence in 
support of the appeal.  There is no outstanding evidence or 
information which should be obtained to substantiate the 
veteran's claim.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

The veteran filed a claim for service connection for PTSD in 
June 1993.  As part of the development of this claim, 
inpatient and outpatient treatment records from the Ann Arbor 
VA Medical Center (VAMC) dated between July 1992 and April 
1995 were associated with the claims folder.  Significantly, 
the records reflect that the veteran was admitted to that 
facility on May 18, 1993, with the chief complaint that he 
needed counseling.  His wife reported, at that time, that the 
veteran had a ten year history of nightmares, depression, and 
unemployment.  She also indicated that the veteran had no 
libido, and that he spent 90 percent of the day secluded in 
the basement of their home.  

The veteran described worsening symptoms of feeling scared 
and worthless.  He said he thought about his experiences in 
Vietnam all the time.  He complained of intrusive thoughts, 
but he denied flashbacks.  He endorsed suicidal thoughts, 
increased social withdrawal, and sleep problems.  He said he 
preferred to be alone.  He also described going into 
unprovoked rages where he would smash objects in his 
basement.  The veteran reported being married for the past 12 
years.  He said he had had a steady job since 1981.  His 
speech was normal in rate, tone, prosody, and quantity.  His 
thoughts were goal-directed with occasional blocking.  He 
endorsed paranoia, nightmares, an exaggerated startle 
response, and occasional ideas of reference.  He did not 
appear delusional.  The veteran's affect was tearful and 
anxious in appearance.  The content of his speech was sad, 
fearful, and guarded.  He did indicate that he occasionally 
heard mumbling voices.  He also reported having visual 
hallucinations and illusions of vague faces or things in his 
peripheral vision.  The diagnosis, at the time of his 
discharge on June 4, 1993, was  PTSD with agoraphobia.  A 
score of 45 was assigned on the Global Assessment of 
Functioning (GAF) Scale.  The veteran was considered not 
capable of returning to full employment with an uncertain 
period of convalescence.

Subsequent outpatient records reveal that the veteran sought 
routine treatment for his psychiatric complaints.  A 
September 1993 treatment note indicates that the symptoms of 
his PTSD included daily intrusive memories, social isolation, 
constricted affect, poor sleep, irritability, and an 
exaggerated startle response.  He was also observed to be 
suffering from a major depressive episode, which was possibly 
secondary to his PTSD.  The examiner believed that the 
veteran would gradually experience an improvement in his 
symptoms.  However, treatment notes dated in March 1994, 
January 1995, and April 1995 suggest that the symptoms of the 
veteran's PTSD went relatively unchanged.

In March 1994, the veteran was afforded a VA psychiatric 
examination for the purpose of determining whether he met the 
criteria for a diagnosis of PTSD.  He seemed excited and 
nervous, with prominent nervous leg flapping.  There was no 
evidence of thought disorganization or hallucination.  He 
endorsed problems with sleep, irritability, concentration, 
hypervigilance, and exaggerated startle responses.  The 
examiner determined that a definitive diagnosis could not be 
made because other diagnoses needed to be ruled out.  The 
diagnosis, at that time, was anxiety condition, acute and 
subacute.  The veteran's GAF was 40.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in March 1995.  He maintained that the 
symptoms of his PTSD were severe.  He said that he was 
essentially incapable of functioning in society.  He said his 
PTSD had rendered him unemployable.

On March 21, 1997, the veteran was admitted to the Battle 
Creek VAMC with complaints of flashbacks of Vietnam every 
other day, insomnia with four hours total sleep at night, and 
wakening often with a cold sweat.  He also complained of 
fatigue and a lack of motivation.  He said he had lost his 
job "two years" earlier because of memory loss.  The 
veteran was very anxious and tremulous.  There was a course 
tremor in his lower limbs.  His memory appeared better since 
his last admission.  He presented with a somewhat labile 
affect and dysphoric mood.  He stated that he had suicidal 
ideation, and that he had held a gun to his head a couple of 
days prior to admission.  The veteran's speech was coherent 
but limited and he stated that he had not shot himself 
because he was thinking about his family.  There was no 
evidence of psychosis.  He denied homicidal ideation.  The 
diagnosis was PTSD.  A GAF of 45 was assigned.  He was 
discharged from the medical center on April 18, 1997.

The veteran was afforded a second VA psychiatric examination 
in May 1998.  He stated that he felt depressed and angry.  He 
said he had no motivation, and that he preferred to spend 
most of his day in his basement.  He described his basement 
as being his "bunker."  He endorsed anxiety attacks, daily 
intrusive memories, and frequent flashbacks.  He stated he 
heard voices, particularly a mumbling voice.  The veteran was 
cooperative and he was in no apparent acute distress.  He did 
not have any motor agitation or formal thought disorder.  His 
affect was in the normal range.  He appeared depressed.  He 
denied homicidal or suicidal ideation or any psychotic 
symptoms.  There was no evidence of cognitive impairment.  
The veteran was diagnosed as having PTSD and depressive 
disorder, not otherwise specified.  His GAF score was between 
55 and 60.  The examiner opined that the veteran's inability 
to hold a job could be secondary to his social isolation and 
an inability to work with people.  

The veteran was admitted to the Battle Creek VAMC in January 
1999.  He complained of insomnia, nightmares, and isolation.  
He said he rarely left his house.  He had a somewhat 
"perseverative" habit of repeating himself.  His recent 
memory and level anxiety seemed improved since his last 
admission.  However, there was still a lot of anxiety 
present.  The veteran's right lower limb continued to 
tremble.  The discharge diagnosis was PTSD.  A GAF score of 
40 was assigned.

Following a July 1999 Board decision granting service 
connection for PTSD, the RO evaluated the veteran's PTSD as 
30 percent disabling from June 4, 1993, and 50 percent 
disabling from March 1, 1999, with the exception of periods 
for which a temporary total rating was assigned. 

Medical records from the Battle Creek VAMC show that the 
veteran was admitted in February 2000, with complaints of 
increased nightmares, isolating himself, sleeping problems, 
and family relationship problems.  He did not voice any 
suicidal or homicidal ideation.  He was alert and oriented 
times three.  He was extremely anxious.  His mood was 
dysphoric.  The veteran did not relate well.  His speech was 
of a normal rate, rhythm, and volume.  He displayed 
inappropriate thinking.  His short-term memory was impaired, 
but his long-term memory was intact.   While his attention 
span seemed appropriate, the veteran's ability to concentrate 
seemed somewhat impaired.  There was no evidence of 
psychosis, delusions, or paranoia.  He was discharged in 
March 2000.  The diagnosis was PTSD.  A GAF score of 38 was 
assigned.  

In April 2000, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  He stated that he had 
difficulty concentrating and that he was prone to outbursts 
of anger.  He maintained that he had flashbacks of his 
Vietnam experiences three times a week.  He said he 
frequently thought of suicide.  The veteran stated that 
medications had done little to alleviate his symptoms.  In 
this regard, his wife indicated that the symptoms of the 
veteran's PTSD had grown gradually worse over time.  

Findings similar to those recorded during that veteran's VA 
hospitalization in February and March 2000 were recorded in a 
March 2001 VA outpatient treatment note.

The veteran was afforded a personal hearing before the 
undersigned in March 2001.  He reported seeing a therapist 
once a month.  He noted that the travel distance to the VAMC 
prevented him from seeing his therapist more often.  He 
stated he had not worked in about 15 years.  He maintained 
that his only real social contact was with his wife.  Even 
then, the veteran said he preferred to be by himself in his 
basement.  He added that he and his wife slept in separate 
beds because of his tendency to strike out in the middle of 
the night.  The veteran said he was ineligible for Social 
Security Administration disability benefits.  He argued that 
his GAF scores were clearly indicative of the severity of his 
PTSD.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 61 Fed. Reg. 
52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 
38 C.F.R. § 4.130 (2000).  In Karnas v. Derwinski, the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.

In the present case, the Board finds that the veteran's PTSD 
meets the former schedular criteria for a 100 percent 
evaluation so the claim need not be considered under the new 
schedular criteria. 

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. 
§ 4.129 (1996).

A 30 percent rating is warranted for PTSD if it results in 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment.  A 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or 
there is a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Review of the evidence of record discloses that the veteran 
has not worked for at least the past 15 years.  In this 
regard, the evidence on file clearly shows that symptoms 
associated with his PTSD currently interfere with his ability 
to obtain or maintain employment.  The May 1998 VA examiner 
concluded that the veteran's inability to hold a job could be 
secondary to his social isolation and inability to work with 
people, which were identified as symptoms of his PTSD.  
Although this opinion is not definitive, there is no 
contradictory conclusion of record.  Further, VA treatment 
records have demonstrated the presence of significant and 
persistent PTSD symptomatology, and indicate that he is 
considered unemployable.  His GAF scores are consistent with 
this evaluation.  Moreover, the severe nature of the 
veteran's PTSD appears to have remained essentially static 
since he filed his claim in 1993.

In view of the documented severity and persistence of the 
veteran's PTSD symptomatology, as well as his history of 
unemployment and the opinions of the March 1994 and May 1998 
VA physicians, the Board is satisfied that the veteran's PTSD 
has rendered him demonstrably unable to obtain or retain 
employment.  Accordingly, the Board concludes that a 100 
percent disability rating for the veteran's service-connected 
PTSD is warranted from the effective date of service 
connection


ORDER

A disability rating of 100 percent for PTSD is granted from 
the effective date of service connection, subject to the 
criteria governing the payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

